

117 HR 2283 IH: Teaching Asian Pacific American History Act
U.S. House of Representatives
2021-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2283IN THE HOUSE OF REPRESENTATIVESMarch 29, 2021Ms. Meng (for herself, Mrs. Beatty, Ms. Blunt Rochester, Ms. Bush, Mr. Carson, Ms. Clark of Massachusetts, Mr. Correa, Mr. Danny K. Davis of Illinois, Ms. DelBene, Ms. Eshoo, Mr. Espaillat, Mr. García of Illinois, Mr. Green of Texas, Mr. Hastings, Ms. Jacobs of California, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Jones, Mr. Khanna, Mr. Kilmer, Mr. Krishnamoorthi, Ms. Lee of California, Mr. Lieu, Mrs. Carolyn B. Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. Meeks, Mr. Moulton, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Raskin, Ms. Roybal-Allard, Mr. Rush, Mr. San Nicolas, Ms. Schakowsky, Mr. Suozzi, Mr. Takano, Mr. Torres of New York, Mrs. Trahan, Mr. Trone, and Ms. Velázquez) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Education to award grants to eligible entities to carry out educational programs that include the history of peoples of Asian and Pacific Islander descent in the settling and founding of America, the social, economic, and political environments that led to the development of discriminatory laws targeting Asians and Pacific Islanders and their relation to current events, and the impact and contributions of Asian Americans to the development and enhancement of American life, United States history, literature, the economy, politics, body of laws, and culture, and for other purposes.1.Short titleThis Act may be cited as the Teaching Asian Pacific American History Act.2.FindingsCongress finds the following:(1)The United States of America has benefited from the integral role Asian Americans and Pacific Islanders have played in our country’s history and contributions to the world.(2)The Pacific Island Territories of Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands have unique histories that are often overlooked in American history despite their immense contributions to our Nation.(3)The traditional American K–12 curriculum continues to be taught from a Eurocentric point of view and exclude histories of racist immigration laws relevant to policies today.(4)K–12 social studies textbooks poorly represent Asian Americans and Pacific Islanders, overlook the diversity within those communities, and print images of Asian Americans and Pacific Islanders in stereotypical roles.(5)The Federal Government, through support for educational activities of national museums established under Federal law, can assist teachers in efforts to incorporate historically accurate instruction on the comprehensive history of Asian Americans and Pacific Islanders and assist students in their exploration of Asian Pacific American history as an integral part of American history.(6)The history of America’s system of immigration is rife with racism, embedded in goals of hiring workers to work for cheaper wages and labor in heinous working conditions.(7)Congress has continuously passed anti-Asian laws as the result of the scapegoating of Asian immigrant laborers for the United States economic downturns.(8)The history of South Asian Americans in the United States dates back to the late 1700s.(9)The history of Native Hawaiians and Pacific Islanders in what is now considered to be the United States predates the founding of our Nation.(10)In 1993, Congress passed a resolution that was signed into law formally apologizing for the United States role in the illegal overthrow of the Kingdom of Hawaii, which resulted in the suppression of the inherent sovereignty of the Native Hawaiian people.(11)Twelve thousand Chinese laborers worked in atrocious conditions to build the Transcontinental Railroad, many dying from harsh weather conditions and the dangers of handling explosives.(12)The Page Act of 1875 was the United States first restrictive immigration law, which sought to prevent the entry of Asian women perceived as immoral or suspected of prostitution.(13)After the Chinese Exclusion Act of 1882 banned Chinese immigrants from immigrating to the United States, Japanese were hired. After the Japanese were banned from immigrating due to the Gentleman’s Agreement of 1907, which halted immigration from Japan, Filipinos were hired under 3-year contracts.(14)Filipino farm workers helped found the farm worker labor movement.(15)The Immigration Act of 1917 restricted immigration to the United States by barring immigration from the Asia-Pacific zone.(16)The Immigration Act of 1924 set a national origin quota to deter immigration.(17)President Franklin D. Roosevelt’s Executive Order 9066 authorized the incarceration of over 120,000 persons of Japanese ancestry, two-thirds of whom were American citizens, based solely on race.(18)Beginning in 1954, the United States displaced over 3,000,000 refugees from Cambodia, Laos, and Vietnam due to covert and overt United States military operations in Southeast Asia.(19)The Immigration Act of 1965 made family unification and skills-based migration the bedrock principle of immigration to the United States.(20)The United States conducted nuclear testing on the Bikini and Enewetak Atoll of the Marshall Islands have made parts of the island nation uninhabitable and caused forced migration and health complications that still impact the community today.(21)The United States ratified a Compact of Free Association with the Federated States of Micronesia, Republic of the Marshall Islands, and the Republic of Palau enabling citizens of these Pacific Island nations to legally migrate to the United States visa-free while the United States retains certain strategic military rights over their territorial waters.(22)In the aftermath of the Vietnam War, the Refugee Act of 1980 helped more than 500,000 Southeast Asians gain permanent resident status in the United States within the first decade of its passage.(23)The Pacific Islander community represents the largest concentration of any ethnic group enlisted in the United States military, as well as representing the highest numbers of casualties in the current wars on terror.(24)The model minority myth perpetuates the stigma of Asian Americans as perpetual foreigners, and such stereotypes are used to pit minority groups against one another.(25)The pattern of hate crimes and hate incidents directed at Asians and Asian Americans has repeated itself throughout history.(26)Asian-American and African-American histories of fighting against oppression and racism are intertwined, from the Black Power Movement of the 1960s that birthed the Asian American Movement to civil rights protests today.(27)Asian Americans and Pacific Islanders and their allies continue to fight discrimination, racial prejudice, hate crimes, scapegoating, structural racism, economic inequities, and benign and overt omission of the integral role they played in the development of this country.3.American history and civics education(a)Program authorizedSection 2231(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661(a)) is amended—(1)in the matter preceding paragraph (1), by inserting , which shall include Asian Pacific American history, after American history; and(2)in paragraph (2)—(A)by inserting which shall include Asian Pacific American history, after American history,; and(B)by inserting , which shall include Asian Pacific American history after traditional American history.(b)Presidential and congressional academies for american history and civicsSection 2232 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6662) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting , which shall include Asian Pacific American history, after American History; and(B)in paragraph (2), by inserting , which shall include Asian Pacific American history, after American History;(2)in subsection (c)(1), by inserting , which shall include Asian Pacific American history, after American history;(3)in subsection (e)—(A)in paragraph (1)—(i)by inserting , which shall include Asian Pacific American history, after American history;(ii)in subparagraph (A)—(I)by inserting , which shall include Asian Pacific American history, after teachers of American history; and(II)by inserting , which shall include Asian Pacific American history, after subjects of American history; and(iii)in subparagraph (B), by inserting , which shall include Asian Pacific American history, after American history;(B)in paragraph (2), by inserting , which shall include Asian Pacific American history, after American history; and(C)in paragraph (4), by inserting , and with the Smithsonian Institution’s Asian Pacific American Center to provide programs and resources for educators and students after National Parks; and(4)in subsection (f)—(A)by inserting , which shall include Asian Pacific American history, after American history;(B)in subparagraph (A), by inserting , which shall include Asian Pacific American history, after American history; and(C)in subparagraph (B), by inserting , which shall include Asian Pacific American history, after American history.(c)National activitiesSection 2233 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663) is amended—(1)in subsection (a), by inserting which shall include Asian Pacific American history, after American history,; and(2)in subsection (b), by inserting which shall include Asian Pacific American history, after American history,.(d)National assessment of educational progressSection 303(b)(2)(D) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(2)(D)) is amended by inserting (which shall include Asian Pacific American history) after history,.